In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 21-2946 & 21-2954
IN RE:

JOSEPH C. SHEEHAN,
                                                            Debtor.
_______________________________

JOSEPH C. SHEEHAN,
                                               Plaintiff-Appellant,

                                v.

BRECCIA UNLIMITED COMPANY, et al.,
                                            Defendants-Appellees.
                    ____________________

        Appeals from the United States District Court for the
            Northern District of Illinois, Eastern Division.
    Nos. 1:20-cv-05282 & 1:20-cv-05283 — Andrea R. Wood, Judge.
                    ____________________

     ARGUED MAY 25, 2022 — DECIDED SEPTEMBER 7, 2022
                    ____________________

   Before RIPPLE, ROVNER, and KIRSCH, Circuit Judges.
  ROVNER, Circuit Judge. Joseph Sheehan, an Illinois resident,
would like the bankruptcy court in Illinois to enforce that
2                                      Nos. 21-2946 & 21-2954

court’s stay against his Irish creditors. Those creditors, who
are residents of Ireland, seek to sell Sheehan’s Irish property
to recoup their loss on loans made in Ireland, and on which
Sheehan defaulted in Ireland. The bankruptcy court deter-
mined it had no personal jurisdiction over the foreign defend-
ants and granted their motions to dismiss. The district court
on appeal affirmed the orders of the bankruptcy court, and
we affirm that court’s judgment.
                              I.
     Joseph Sheehan is a retired surgeon who emigrated from
Ireland several decades ago and currently lives in Winfield,
Illinois. In 2006, Sheehan obtained loans from an Irish bank to
buy interest in Blackrock Hospital Limited, an Irish medical
company (the “Blackrock Shares”), and also to purchase
personal real estate located in Ballyheigue, Ireland (the
“Ballyheigue property”). In 2008, he obtained additional
loans to pay for more Blackrock Shares. Both loans were
secured by the Blackrock Shares themselves. Sheehan
defaulted on both loans in 2010. In 2014, defendant-appellee
Breccia Unlimited Company (“Breccia”), an Irish entity that
also owned shares in Blackrock Hospital Limited, acquired
the loans—both the loans secured by the Blackrock Shares
and the Irish bank’s interest in the Ballyheigue property
mortgage—and proceeded to take steps to foreclose on the
underlying collateral. Breccia is a private unlimited company
incorporated under the laws of Ireland and maintains its
principal place of business in Dublin. Sheehan sued to
prevent those foreclosure efforts in Irish courts, but in July
2019, an Irish appellate court found in Breccia’s favor and
gave the company authorization to enforce its security
interest in the Blackrock Shares and the Ballyheigue property
Nos. 21-2946 & 21-2954                                                    3

with the aid of an Irish receiver. The Irish Supreme Court
declined to disturb that final judgment. Subsequently, in
December 2019, Breccia registered the Blackrock Shares in its
name and appointed a receiver, defendant-appellee Damien
Murran, to take possession of the Ballyheigue property,
secure it, market it, and sell it. Murran is an Irish citizen who
resides in Ireland and is an employee of defendant-appellee,
RSM Ireland Business Advisory Limited (“RSM Ireland”).
RSM Ireland is an Ireland limited liability company. 1 On
March 5, 2020, Breccia appointed Murran as the receiver for
the Ballyheigue Property as well. Murran accepted the
receivership on March 23, 2020.
    On March 12, 2020, Sheehan filed a petition for Chapter 11
bankruptcy in the United States Bankruptcy Court for the
Northern District of Illinois. Under the rules of the United
States Bankruptcy Code, Sheehan’s bankruptcy filing trig-
gered an automatic stay applicable to “any act to obtain pos-
session of property of the estate or of property from the estate
or to exercise control over property of the estate.” 11 U.S.C.

    1 Sheehan alleges that RSM Ireland holds itself out as having a pres-
ence and capabilities within the United States, and specifically in Chicago,
as part of a global RSM network. RSM Ireland, on the other hand, de-
scribes itself as an Irish limited liability company which is part of a net-
work of other companies trading as RSM. According to RSM Ireland, and
as noted on the website, “Each member of the RSM network is an inde-
pendent accounting and advisory firm each of which practices in its own
right. The RSM network is not itself a separate legal entity of any descrip-
tion in any jurisdiction.” https://www.rsm.global/ireland/offices. RSM Ire-
land does not conduct and is not related to any business in the United
States. Sheehan has not provided any factual or legal authority for the bare
assertion that an independent company affiliated with a network of other
independent companies can be considered to be doing business in any ju-
risdiction in which any company in the network operates.
4                                              Nos. 21-2946 & 21-2954

§ 362 (a)(3). On the same day that Sheehan filed his bank-
ruptcy petition, he notified the Irish receiver, Murran, that he
had commenced bankruptcy proceedings, and that the auto-
matic stay barred any efforts by the receiver to exercise con-
trol over the Blackrock Shares. Several days later, on March
18, he provided the same notice to Breccia, but this time noted
that the stay applied not only to the Blackrock Shares, but also
to “any other property owned by Dr. Sheehan.” App. 80. 2
Nevertheless, Breccia, having prevailed in the Irish courts,
continued, through the receiver, to take the necessary steps
toward sale of the collateral securing the loans on which
Sheehan had defaulted. For example, on March 13, 2020, Mur-
ran entered into a contract with defendant-appellee, Irish Ag-
ricultural Development Company Unlimited (“IADC”) for
the sale of the Blackrock Shares. 3 Like the other two compa-
nies, IADC is incorporated in Ireland, maintains its principal


    2 References to “App.” refer to the Appendix of Plaintiff-Appellant
Joseph C. Sheehan, volumes I and II, located at R. 19-1 & 19-2 in the appel-
late docket.
    3 Breccia maintains that the sale occurred before Breccia’s Irish coun-
sel received any notification regarding Sheehan’s bankruptcy, which ac-
cording to Breccia occurred when Sheehan’s counsel contacted Breccia’s
counsel on March 18, 2020. See App. 79–81. Nevertheless, Sheehan’s coun-
sel sent notice of the bankruptcy filing to Murran’s counsel on March 12,
2020 via e-mail, (See App. 56–58). We can assume, therefore, that Murran’s
counsel had notice of the bankruptcy filing when Murran entered into the
contract with IADC, even if Breccia did not. In any event, the timing of the
transaction does not have any bearing on the outcome of this proceeding.
    We also note that, as of February 24, 2020, the Irish courts were still
issuing post-decision rulings, including an injunction to prevent Sheehan
from disposing of his assets in Ireland, which may have affected the tim-
ing of the receiver’s sales.
Nos. 21-2946 & 21-2954                                      5

place of business in Ireland, and has no operations in the
United States.
    On March 25, 2020, Murran accepted an appointment as
receiver for the Ballyheigue property, but Sheehan did not be-
come aware of the Ballyheigue property receivership until
April 7, 2020, when the receiver informed Sheehan that the
receivership of the property had commenced, the locks had
been changed, and the receivership intended to sell the prop-
erty and apply the proceeds toward the discharge of
Sheehan’s debts. Six days later, on April 13, 2020, Sheehan
filed the underlying adversary complaint in the United States
bankruptcy court, alleging that Breccia, IADC, the receiver
Murran, and Murran’s employer, RSM Ireland, improperly
exercised control over the property of his bankruptcy estate
in violation of the Bankruptcy Code’s automatic stay provi-
sion. In his complaint, he requested the return of the
Blackrock Shares and the Ballyheigue Property to the bank-
ruptcy estate, an order compelling the defendant-appellees to
comply with the automatic stay, and an award of damages for
their willful violation of the automatic stay.
    Sheehan initially e-mailed the defendants to request that
they accept service of process of the complaint through their
Irish attorneys. The defendants did not do so, but rather ar-
gued inter alia in support of their subsequent motions to dis-
miss that the email notice Sheehan had provided was not suf-
ficient process under the Hague Convention on the Service
Abroad of Judicial and Extrajudicial Documents in Civil or
Commercial Matters (the “Hague Service Convention”). On
June 12, two months after Sheehan filed his adversary com-
plaint, and one month after the defendants filed their motions
6                                             Nos. 21-2946 & 21-2954

to dismiss, Sheehan formally served Murran, RSM, and
IADC. He formally served Breccia on June 16.
    On May 13, thirty days after Sheehan filed his complaint,
Breccia and IADC together moved to dismiss the adversary
proceeding, and Murran and RSM Ireland jointly did the
same. Both motions sought dismissal of the adversary com-
plaint under Federal Rule of Civil Procedure 12(b)(2) for lack
of personal jurisdiction, and 12(b)(5) for insufficient service of
process. 4 In addition, Murran and RSM Ireland argued that
the doctrine of forum non conveniens dictated dismissal. In re-
sponse, and as an alternative to denial of the motions to dis-
miss, Sheehan requested discovery related to the matters set
forth in the declarations attached to the defendants’ motions
to dismiss. The bankruptcy court granted both motions to dis-
miss (in separate orders), finding that the bankruptcy court
lacked personal jurisdiction over the Irish defendants, as none
of the defendants conducted any activity related to the adver-
sary claims in the United States, and the only link between the
defendants and the forum was the fact that Sheehan lived in
Illinois. The bankruptcy court also concluded that Sheehan’s
e-mail service to the defendant-appellees was ineffective un-
der the Hague Service Convention. In its order granting Mur-
ran and RSM Ireland’s motion to dismiss, the bankruptcy
court also held that the doctrine of forum non conveniens pro-
vided an additional basis for dismissal. Sheehan appealed to
the district court which confirmed that the bankruptcy court
lacked personal jurisdiction over any defendant. Addition-
ally, the district court concluded that “all of the facts that
[Sheehan] wished to investigate through jurisdictional

    4 The Federal Rules of Civil Procedure apply in an adversary proceed-

ing in bankruptcy court. See Fed. R. Bankr. P. 7012(b).
Nos. 21-2946 & 21-2954                                          7

discovery either do not involve [the defendants’] suit-related
conduct or concern their contacts with Sheehan regarding the
Blackrock Shares or the Ballyheigue Property,” and thus the
bankruptcy court had not abused its discretion in denying
discovery sub silentio. App. 637, 651. Having found that the
bankruptcy court lacked personal jurisdiction over the de-
fendants, the district court did not reach the questions of ser-
vice of process or forum non conveniens.
                               II.
    We review the judgment of the district court using the
same standard of review with which the district court re-
viewed the bankruptcy court’s ruling. Wiese v. Cmty. Bank of
Cent. Wis., 552 F.3d 584, 588 (7th Cir. 2009). Specifically, we
review a district court’s dismissal for lack of subject matter
jurisdiction de novo, while reviewing findings of fact consid-
ered in determining jurisdiction only for clear error. City of
Chicago ex rel. Rosenberg v. Redflex Traffic Sys., Inc., 884 F.3d
798, 802 (7th Cir. 2018); see also Illinois Ins. Guar. Fund v.
Becerra, 33 F.4th 916, 922 (7th Cir. 2022) (“Subject-matter juris-
diction sometimes depends on disputed factual issues, and
we review for clear error a district court’s findings on juris-
dictional facts.”).
   A. Personal jurisdiction
    An assessment of jurisdiction is the starting point of every
case in federal court. In this case, it happens to be the ending
point as well. The bankruptcy court is a court of limited juris-
diction and receives its jurisdictional mandate in a statutory
grant of power. See Celotex Corp. v. Edwards, 514 U.S. 300, 307
(1995) (listing the statutory sources of a bankruptcy court’s ju-
risdiction). And of course, as the Federal Rules of Bankruptcy
8                                              Nos. 21-2946 & 21-2954

Procedure remind us, all jurisdiction is ultimately subject to
constitutional constraints. Fed. R. Bankr. P. 7004(f) (“If the ex-
ercise of jurisdiction is consistent with the Constitution and
laws of the United States, serving a summons or filing a
waiver of service in accordance with this rule … is effective to
establish personal jurisdiction over the person of any defend-
ant … .”). Specifically, due process requires that out-of-forum
defendants must have “certain minimum contacts with [the
forum] such that the maintenance of the suit does not offend
traditional notions of fair play and substantial justice.” Int’l
Shoe Co. v. Wash. Off. of Unemp’t Comp. & Placement, 326 U.S.
310, 316 (1945). 5
    When a defendant moves to dismiss a complaint for lack
of personal jurisdiction under Federal Rule of Civil Procedure
12(b)(2), the plaintiff bears the burden of demonstrating that
jurisdiction exists. Purdue Res. Found. v. Sanofi-Synthelabo, S.A.,
338 F.3d 773, 782 (7th Cir. 2003). At this stage of the proceed-
ings, however, Sheehan was only required to make a prima
facie showing that the defendants had the necessary mini-
mum contacts. Durukan Am., L.L.C. v. Rain Trading, Inc., 787
F.3d 1161, 1163–64 (7th Cir. 2015); Felland v. Clifton, 682 F.3d
665, 672 (7th Cir. 2012). As with a Rule 12(b)(6) motion, the

    5 Because Congress has authorized broad, nationwide service of pro-
cess through Federal Rule of Bankruptcy Procedure 7004(d), personal ju-
risdiction disputes in bankruptcy proceedings generally implicate the Due
Process Clause of the Fifth Amendment. See Diamond Mortg. Corp. of Illinois
v. Sugar, 913 F.2d 1233, 1244 (7th Cir. 1990). By contrast, questions of per-
sonal jurisdiction in other contexts generally implicate the Due Process
Clause of the Fourteenth Amendment, as Congress has directed that fed-
eral courts ordinarily follow state law in determining personal jurisdiction
requirements. See Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (citing
Fed. R. Civ. P. 4(k)(1)(A)).
Nos. 21-2946 & 21-2954                                         9

Court must “accept as true all well-pleaded factual allega-
tions and draw all reasonable inferences in favor of the plain-
tiff” when evaluating personal jurisdiction. St. John's United
Church of Christ v. City of Chicago, 502 F.3d 616, 625 (7th Cir.
2007).
    Because Sheehan attempts to link personal jurisdiction
over the defendants to the bankruptcy court’s in rem jurisdic-
tion, we will begin with a brief look at a bankruptcy court’s
jurisdiction over property. A bankruptcy court has in rem ju-
risdiction over all of the property in a debtor’s estate, which
includes all property “wherever located and by whomever
held.” 11 U.S.C. § 541(a); 28 U.S.C. § 1334(e)(1); Tenn. Student
Assistance Corp. v. Hood, 541 U.S. 440, 448 (2004). The filing of
a bankruptcy petition triggers an automatic stay prohibiting
any attempts to exercise control over any property of the es-
tate. 11 U.S.C. § 362(a)(3). Prohibitions on such attempts, how-
ever, cannot be enforced if a court does not have personal ju-
risdiction over the party holding the property. Hood, 541 U.S.
at 448 (“Because the court’s jurisdiction is premised on the res,
however, a nonparticipating creditor cannot be subjected to
personal liability.”); Freeman v. Alderson, 119 U.S. 185, 188
(1886) (“The state has jurisdiction over property within its
limits owned by non-residents, and may therefore subject it
to the payment of demands against them of its own citizens.
… If the non-resident possesses no property in the state, there
is nothing upon which its tribunals can act.”).
    Sheehan spends many pages of his brief focusing on the in
rem jurisdictional powers of the bankruptcy court. There is no
need to convince this court that the bankruptcy court had ju-
risdiction over any property in Sheehan’s estate, however, as
this point was conceded by all parties and recognized by both
10                                              Nos. 21-2946 & 21-2954

courts below. In pursuit of his in rem-focused argument,
Sheehan asserts conclusively that “[t]he Blackrock Shares and
the Ballyheigue Property are property of the Debtor’s bank-
ruptcy estate.” Sheehan Brief at 16. The accuracy of this state-
ment is far from clear given the Irish court’s judgment against
Sheehan in a suit in Ireland. 6 For purposes of these proceed-
ings, however, the defendants are willing to concede that
Sheehan held some kind of interest in the Blackrock Shares
and Ballyheigue property at the time he filed his bankruptcy
petition, and we will do the same. But the court’s ability to
assert control over any property in Sheehan’s estate located in
Ireland depends on whether the court has personal jurisdic-
tion over the Irish citizens and entities holding that property.
   Sheehan’s in rem-linked theory relies on the legal fiction
that property of a bankruptcy estate “regardless of actual


     6 Sheehan asserts that as of the date that he petitioned for bankruptcy,

March 12, 2020, he still owned the Blackrock Shares (or as he states, “a 28%
equity interest in Blackrock Hospital Limited”) and that Breccia had only
asserted a security interest in those shares. Sheehan Brief at 3. The defend-
ants explain that on July 31, 2019, the Court of Appeal of Ireland entered
judgment in favor of Breccia and against Sheehan and lifted the injunction
that had previously prevented Breccia from realizing on its collateral. In
2019, Breccia registered the Blackrock Shares in its own name and ap-
pointed a receiver to sell them. The original Irish lending bank acquired
legal title to the Ballyheigue property in 2006 when it extended the mort-
gage to Sheehan, and Breccia acquired that title when it purchased the
mortgage in 2014. Although questions certainly remain about what inter-
est Sheehan retained in these assets, we need not resolve this matter be-
cause even if Sheehan retained any interest in the Blackrock Shares and
Ballyheigue property, and the bankruptcy court had jurisdiction over the
disputed assets by means of its power of in rem jurisdiction over the prop-
erty of Sheehan’s estate, it did not have personal jurisdiction over any of
the defendants holding that property.
Nos. 21-2946 & 21-2954                                         11

location—is legally located within the jurisdictional bounda-
ries of the district in which the court sits.” Sheehan Brief at 22
(quoting In re Simon, 153 F.3d 991, 996 (9th Cir. 1998) (empha-
sis in original)). According to Sheehan’s argument, because
the Irish property was subject to the legal fiction of being in
Illinois, all of the defendants’ actions to seize and sell that
property must also have occurred (fictionally) in Illinois. And
because all of the defendant’s actions occurred (fictionally) in
Illinois, the defendants must have minimum contacts with Il-
linois. Sheehan has not asserted any authority for this theory
linking personal jurisdiction to in rem jurisdiction, and it is no
wonder that he has not. If a court could connect any person to
estate property in this way there would be no need for an as-
sessment of specific personal jurisdiction in bankruptcy cases.
All actions would occur where the res was fictionally located,
which, by definition, is wherever the bankruptcy court sits.
Sheehan cannot bootstrap the personal jurisdiction claim in
this circular manner, and we must look further to see whether
the court had personal jurisdiction over the defendants.
     A court can have either general or specific personal juris-
diction over a party. Neither party asserts that the court has
general jurisdiction over the defendant-appellees, as none are
“at home” in the jurisdiction either by being incorporated in
Illinois or having a principal place of business there. See Good-
year Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919,
924 (2011). All defendant-appellees are Irish citizens or Irish
businesses and conduct their business operations in Ireland.
    Thus we turn to the only applicable question of jurisdic-
tion—whether the bankruptcy court had specific personal ju-
risdiction over the defendants. Specific personal jurisdiction
depends on “an affiliation between the forum and the
12                                       Nos. 21-2946 & 21-2954

underlying controversy, principally, an activity or an occur-
rence that takes place in the forum State and is therefore sub-
ject to the State’s regulation.” Bristol-Myers Squibb Co. v. Supe-
rior Ct., 137 S. Ct. 1773, 1780 (2017) (cleaned up).
    This court has enumerated the requirements for specific
personal jurisdiction as follows: first, defendants must have
purposefully directed their activities at the forum state or pur-
posefully availed themselves of the privilege of conducting
business in the forum; second, the alleged injury must arise
out of or relate to the defendants’ forum-related activities; and
third, any exercise of personal jurisdiction must comport with
traditional notions of fair play and substantial justice. Rogers
v. City of Hobart, Ind., 996 F.3d 812, 819 (7th Cir. 2021); Tamburo
v. Dworkin, 601 F.3d 693, 702 (7th Cir. 2010).
    Within the framework of those three requirements, the Su-
preme Court and this court have given more specific guid-
ance on what it means to have purposefully directed activity
at a forum or availed oneself of the privileges of a forum. That
guidance informs us that our assessment of personal jurisdic-
tion must focus on the acts and activities of the defendant.
Walden v. Fiore, 571 U.S. 277, 284 (2014); NBA Properties, Inc. v.
HANWJH, No. 21-2909, 2022 WL 3367823, at *4 (7th Cir. Aug.
16, 2022). The relationship between the defendant and the fo-
rum “must arise out of contacts that the ‘defendant himself’
creates with the forum State.” Walden, 571 U.S. at 284 (quoting
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)) (em-
phasis in both opinions); see also Asahi Metal Indus. Co. v. Su-
perior Ct. of Cal., Solano Cnty., 480 U.S. 102, 109 (1987) (“Juris-
diction is proper ... where the contacts proximately result
from actions by the defendant himself that create a substantial
connection with the forum State.”) (emphasis in original)
Nos. 21-2946 & 21-2954                                         13

(internal citations omitted); Rogers, 996 F.3d at 820 (“[A] de-
fendant’s relationship to the forum state must arise out of con-
tacts that the defendant himself creates with the forum State.”)
(internal citations omitted) (emphasis in original).
     This means that specific personal jurisdiction cannot de-
pend solely on the actions of the plaintiff or third parties. Wal-
den, 571 U.S. at 284. Moreover, the defendants’ minimum con-
tacts must be with the forum itself and not merely with a per-
son who resides there. Id. at 285. Said another way, “the plain-
tiff cannot be the only link between the defendant and the fo-
rum. Rather, it is the defendant’s conduct that must form the
necessary connection with the forum State that is the basis for
its jurisdiction over him.” Id. at 285. “Due process requires
that a defendant be haled into court in a forum State based on
his own affiliation with the State, not based on the ‘random,
fortuitous, or attenuated’ contacts he makes by interacting
with other persons affiliated with the State.” Walden, 571 U.S.
at 286 (quoting Burger King, 471 U.S. at 475); see also NBA Prop-
erties, 2022 WL 3367823, at *7 (“The question is not whether
the plaintiff purchased enough goods to subject the defendant
to personal jurisdiction. The focus is whether [the defendant]
purposefully directed its conduct at Illinois.”).
    This focus on a defendant’s activities means that it is not
enough that the defendant took some action that ultimately
had an effect on the plaintiff in the forum. “The question is
not whether the plaintiff experienced a particular injury or ef-
fect in the forum state but whether the defendant’s conduct
connects him with the forum in a meaningful way.” Rogers,
996 F.3d at 819. A “meaningful way” is one in which defend-
ants “purposefully directed” their actions at the forum. Id.
This is true even if the defendant could have foreseen the
14                                     Nos. 21-2946 & 21-2954

effect on the plaintiff—that is, that the plaintiff would be
harmed in the forum. Burger King Corp., 471 U.S. at 474; Cent.
States, Se. & Sw. Areas Pension Fund v. Reimer Express World
Corp., 230 F.3d 934, 943 (7th Cir. 2000). The Supreme Court’s
precedents make clear “that it is the defendant’s actions, not
his expectations, that empower a State’s courts to subject him
to judgment.” J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873,
883 (2011). Thus, for example, “a defendant’s awareness that
the stream of commerce may or will sweep the product into
the forum State does not convert the mere act of placing the
product into the stream into an act purposefully directed to-
ward the forum State.” Asahi Metal Indus., 480 U.S. at 112.
Likewise liquidating property in Ireland after receiving per-
mission from an Irish court to do so is not activity directed
toward Illinois merely because it might have an effect on a
resident and citizen of Illinois.
    We can see the difference between actions that are pur-
posefully directed at a forum and those that are not, by juxta-
posing two Supreme Court cases addressing personal juris-
diction. In Calder v. Jones, 465 U.S. 783 (1984), a reporter and
editor, both of whom were based in Florida, published an al-
legedly libelous magazine article that was widely circulated
in California. The Court found that the California court had
jurisdiction over the defendants not only because their actions
had an effect in California—that is, damage to the plaintiff’s
reputation—but also because the defendants had created am-
ple contacts with California—they reached into California by
telephoning and relying on California sources, they wrote the
story about the plaintiff’s activities in California, and they
published it in a magazine that was widely circulated in that
state. Id. at 788–89. The Court noted that the defendants en-
gaged in activities that were purposefully “calculated to cause
Nos. 21-2946 & 21-2954                                        15

injury to [the] respondent in California.” Id. at 791. In short,
although the Court did comment on the effect the defendants’
actions had on the plaintiff in California, its primary assess-
ment was of the various contacts the defendants had with the
forum state itself, “focus[ing] on the relationship among the
defendant, the forum, and the litigation.” Calder, 465 U.S. at
788 (internal citation omitted). As the Supreme Court later ex-
plained regarding its holding in Calder,
       Although we recognized that the defendants’
       activities “focused” on the plaintiff, our jurisdic-
       tional inquiry “focused on ‘the relationship
       among the defendant, the forum, and the litiga-
       tion.’” Calder, 465 U.S. at 788. Specifically, we
       examined the various contacts the defendants
       had created with California (and not just with
       the plaintiff) by writing the allegedly libelous
       story. We found those forum contacts to be am-
       ple.
Walden, 571 U.S. at 287 (cleaned up).
    The Walden court went on to explain that mere injury to a
forum resident, even if predictable, is not a sufficient connec-
tion to the forum. Id. at 290. “The crux of Calder was that the
reputation-based ‘effects’ of the alleged libel connected the
defendants to California, not just to the plaintiff.” Id. at 287.
    The Walden court distinguished the facts in Calder from
those in the case before it and held that a Georgia police of-
ficer in a Georgia airport who questioned and searched Ne-
vada travelers, seized their cash, and allegedly filed a false
probable cause affidavit to support that seizure, could not be
successfully haled into a Nevada court as a defendant even if
16                                      Nos. 21-2946 & 21-2954

the officer must have known that his actions would cause
harm to the Nevada plaintiffs in their home state. The Court
compared the two cases and found that, unlike the reporter in
Calder, the officer in Walden never travelled to Nevada, con-
ducted activities therein, contacted anyone in Nevada, sent
anything to anyone in Nevada, or otherwise aimed his activ-
ity at Nevada. Walden, 571 U.S. at 289.
    Similarly, this court has concluded that when a plaintiff is
injured by acts that a defendant commits entirely within one
forum (in this case, Ireland), the fact that the plaintiff suffers
the negative effects of those acts in his home forum (in this
case, Illinois) does not confer personal jurisdiction over the
defendant in the latter forum. See Mobile Anesthesiologists Chi-
cago, L.L.C. v. Anesthesia Assocs. of Houston Metroplex, 623 F.3d
440, 444 (7th Cir. 2010). In Mobile Anesthesiologists, a medical
anesthesia business in Houston created a website in Houston
with a similar name to one registered to Mobile Anesthesiol-
ogists Chicago. The Houston defendant continued to use the
website even after receiving a cease and desist letter from the
plaintiff Chicago company, which the plaintiffs maintained
constituted actual knowledge that the plaintiff was suffering
a harm in Illinois. Nevertheless, we noted that the Supreme
Court in Calder made clear “that a defendant’s intentional tort
creates the requisite minimum contacts with a state only
when the defendant expressly aims its actions at the state with
the knowledge that they would cause harm to the plaintiff
there.” Id. at 445. In other words, harm to a plaintiff in the fo-
rum state is by itself insufficient. Id. at 447. The Mobile Anes-
thesiologists opinion emphasized the requirement that the de-
fendants “expressly aim[]” their conduct at the forum state.
Id. at 445–46. Thus, this court concluded, although the Hou-
ston doctor created and maintained a website that was
Nos. 21-2946 & 21-2954                                           17

certainly accessible in the forum state of Illinois, he did not
aim his services or other actions there. The doctor was not li-
censed to practice in Illinois, his website had only a Houston-
area phone number, and contained an invitation to doctors in
the greater Houston area to contract with him for services. Id.
at 446. We have summed up this case and the rest of our spe-
cific personal jurisdiction cases by noting that our focus is on
the deliberate actions of the defendants and whether they tar-
get or direct themselves toward the forum state. Advanced Tac-
tical Ordnance Sys., L.L.C. v. Real Action Paintball, Inc., 751 F.3d
796, 803 (7th Cir. 2014).
    In short, “’express aiming’ remains the crucial require-
ment when a plaintiff seeks to establish personal jurisdiction
under Calder.” Mobile Anesthesiologists Chicago, 623 F.3d at
445–46. In this case, the defendants’ acts in Ireland may in-
deed have had an effect upon Sheehan in Illinois, but none of
the defendants “intentionally direct[ed]” or “expressly
aim[ed]” the alleged wrongdoing (exerting control over and
liquidating collateral) at Sheehan, let alone at Illinois. Walden,
571 U.S. at 289 (“Petitioner’s actions in Georgia did not create
sufficient contacts with Nevada simply because he allegedly
directed his conduct at plaintiffs whom he knew had Nevada
connections.”); Mobile Anesthesiologists Chicago, 623 F.3d at 445
(“[A] defendant’s intentional tort creates the requisite mini-
mum contacts with a state only when the defendant expressly
aims its actions at the state with the knowledge that they
would cause harm to the plaintiff there.”). The Irish defend-
ants directed their activity at Irish property located in Ireland
and which served as collateral for a loan made by an Irish
bank, in accordance with the permission of an Irish court after
several years of litigation resolving disputes over ownership
of the property. None of the defendants did anything to reach
18                                      Nos. 21-2946 & 21-2954

out to the United States and affiliate themselves with the
United States or Illinois. The only connection between the de-
fendant’s suit-related conduct and the United States is
Sheehan’s residence in Illinois and his unilateral act of filing
for Chapter 11 bankruptcy in Illinois. Specific personal juris-
diction cannot be based on the plaintiff’s mere presence in the
forum or on the “unilateral activity” of a plaintiff. Walden, 571
U.S. at 285–86. As an aside, it is worth noting that the genesis
of this case came from Sheehan’s acts when he reached out to
Ireland to request financing from an Irish bank to purchase
Irish property. The defendants were on the path to liquidating
the collateral for that financing when Sheehan filed for bank-
ruptcy in Illinois. Long before Sheehan filed for bankruptcy
in Illinois, the defendants had litigated in Irish courts their
right to liquidate the collateral, and they had already put into
place a receivership to do just that. Had Sheehan never filed
for bankruptcy in Illinois (or had he filed in any other state),
the defendants would have proceeded just as they did. See
Walden, 571 U.S. at 290. They cannot, therefore, have been
aiming their conduct at Illinois.
    Moreover, the fact that the defendants could have foreseen
that their conduct would effect Sheehan in Illinois was insuf-
ficient to establish personal jurisdiction. See Walden, 571 U.S.
at 289. Thus Sheehan’s unilateral act of sending notice to the
defendants of the bankruptcy proceedings in Illinois and the
effect of the automatic stay, did not create minimum contacts.
“To find express aiming based solely on the defendant’s re-
ceipt of [a] letter [informing the defendants of the harm in the
forum state] would make any defendant accused of an inten-
tional tort subject to personal jurisdiction in the plaintiff’s
home state as soon as the defendant learns what that state is.
Calder requires more.” Mobile Anesthesiologists, 623 F.3d at 447.
Nos. 21-2946 & 21-2954                                                       19

    Despite the clear guidance from Walden, Calder, and Mobile
Anesthesiologists, Sheehan cites to three bankruptcy cases from
out-of-circuit bankruptcy courts (all pre-dating Walden)
which Sheehan interprets to require this court to find that the
court in this case had personal jurisdiction over the defend-
ants. 7 We need not spend much time differentiating these
cases from the one before us or ruling on the propriety of the
holdings, as our charge is to follow the dictates of the Su-
preme Court and this circuit which instruct that the defend-
ants’ contacts with the bankruptcy court here were insuffi-
cient to establish jurisdiction.
    We also find that the alleged injury to Sheehan did not
arise out of defendants’ forum-related activities. Ford Motor
Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1025 (2021).
All of the acts taken by the defendants to assert control and
ownership over the Irish property occurred in Ireland. See,
e.g., Philos Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 915 (7th
Cir. 2015) (even an informational business trip to Illinois did
not turn a primarily Korean business deal into one with juris-
dictional contacts in Illinois). Moreover, the few letters that
Breccia sent to Sheehan announcing the receivership and start
of the liquidation of Sheehan’s collateral for defaulted loans
were nothing more than ministerial actions taken in light of
the Irish court’s disposition of the litigation in Ireland. They



    7 In re Probulk Inc., 407 B.R. 56 (Bankr. S.D.N.Y. 2009); In re Chiles Power

Supply Co., 264 B.R. 533 (Bankr. W.D. Mo. 2001); In re Lykes Bros. S.S. Co.,
207 B.R. 282 (Bankr. M.D. Fla. 1997).
20                                      Nos. 21-2946 & 21-2954

do not constitute taking aim at Illinois, and were far from suf-
ficient to create minimum contacts with Illinois.
   Given our conclusion that none of the defendants had
minimum contacts with the United States, we need not deter-
mine whether exercising personal jurisdiction would “violate
traditional notions of fair play and substantial justice.” Int'l
Shoe, 326 U.S. at 316; Rogers, 996 F.3d at 819.
     B. Discovery
    As an alternative to a denial of the motion to dismiss,
Sheehan asked the bankruptcy court to allow discovery relat-
ing to the testimony in the declarations submitted in support
of the defendants’ motions to dismiss. The bankruptcy court
granted the motions to dismiss based on its finding that it
lacked personal jurisdiction over the defendants and based on
Sheehan’s failure of service under the Hague Service Conven-
tion. The bankruptcy court did not specifically address
Sheehan’s alternative request for discovery. Like district
courts, bankruptcy courts have wide discretion on matters of
discovery. See, e.g., USA Gymnastics v. Liberty Ins. Underwrit-
ers, Inc., 27 F.4th 499, 514 (7th Cir. 2022). We therefore review
for abuse of discretion only, and grant great deference to, a
bankruptcy court’s decision to disallow discovery. Fields v.
City of Chicago, 981 F.3d 534, 551 (7th Cir. 2020). A plaintiff
must be able to establish “a colorable or prima facie showing
of personal jurisdiction before discovery should be permit-
ted.” Cent. States, 230 F.3d at 946. In addition to the heavy
weight of a bankruptcy court’s discretion, there is a further
thumb on the scale weighing against discovery in this case:
“[f]oreign nationals usually should not be subjected to exten-
sive discovery in order to determine whether personal juris-
diction over them exists.” GCIU-Emp. Ret. Fund v. Goldfarb
Nos. 21-2946 & 21-2954                                         21

Corp., 565 F.3d 1018, 1026 (7th Cir. 2009) (quoting Cent. States,
230 F.3d at 946).
     The district court noted that the bankruptcy court had not
abused its discretion as “all of the facts that [Sheehan] wishes
to investigate through jurisdictional discovery either do not
involve Appellees’ suit-related conduct or concern their con-
tacts with Sheehan regarding the Blackrock Shares or the Bal-
lyheigue Property.” App. 637, 651. We agree with the district
court. Sheehan’s requests appear to be unrelated to the adver-
sary proceeding before the bankruptcy court in this case or
are so bare and unsupported that to grant discovery would be
to allow a fishing expedition. “[A] district court does not
abuse its discretion in denying additional discovery where
the request was based on nothing more than mere speculation
and would amount to a fishing expedition.” Helping Hand
Caregivers, Ltd. v. Darden Restaurants, Inc., 900 F.3d 884, 890
(7th Cir. 2018) (internal quotations omitted). Nor is a plaintiff
entitled to discovery to establish essentially speculative alle-
gations necessary to personal jurisdiction. Viahart L.L.C. v.
Partnerships & Unincorporated Ass’ns Identified on Schedule "A",
No. 19 CV 8181, 2022 WL 1004412, at *3 (N.D. Ill. Apr. 4, 2022)
(“[A] court should deny a plaintiff’s request [for discovery] if
it’s based on only unsupported assertions of personal juris-
diction or appears frivolous.”); Rovanco Piping Sys., Inc. v.
Perma-Pipe Int'l Holdings, Inc., No. 21 C 3522, 2022 WL 683690,
at *4 (N.D. Ill. Mar. 8, 2022) (“A plaintiff may not rely on bare,
attenuated, or unsupported assertions of jurisdiction to justify
discovery.”) (internal citations omitted). The bankruptcy
judge considered the motion to dismiss and an extensive rec-
ord with attached exhibits which included declarations from
Sheehan, Murran, a representative of Breccia, and an Irish so-
licitor opining on the extraterritorial effect of a foreign
22                                      Nos. 21-2946 & 21-2954

bankruptcy filing in Ireland; extensive correspondence be-
tween counsel for the parties; documents pertaining to the
bankruptcy and receivership in Ireland; and a multitude of
other exhibits. The bankruptcy court was in the best position
to assess whether further discovery on the issues raised by
Sheehan could reveal facts, which, if true, might alter its deci-
sion on the court’s personal jurisdiction over the defendants.
Given our review of the record below, and the bankruptcy
court’s holding on personal jurisdiction, we see no signs that
the bankruptcy court abused its discretion in denying the re-
quested discovery (or that the district court erred in sustain-
ing the bankruptcy court’s decision).
    Because we hold that the bankruptcy court had no juris-
diction over the defendants, we need not address the issues
of proper service or forum non conveniens.
     The judgment of the district court is AFFIRMED.